February 6, VIA EDGAR Cecilia D. Blye, Esq. Chief, Office of Global Security Risk United States Securities and Exchange Commission 100 F Street N.E. Washington, DC20549-5546 Re: Nordic American Tanker Shipping Limited Form 20-F for the Fiscal Year Ended December 31, 2007 Filed May 9, 2008 File No. 1-13944 Dear Ms. Blye: We represent Nordic American Tanker Shipping Limited (the “Company”).By letter dated January 30, 2009, the Staff of the Securities and Exchange Commission (the “Staff”) provided comments to the Company’s Annual Report on Form 20-F for the Fiscal Year ended December 31, 2007 (the “Annual Report”).The Company’s responses, together with the Staff’s requests, are set forth below. 1. On page 6 of your Form 20-F you state that “from time to time, vessels in our fleet call on ports located in countries subject to sanctions and embargoes imposed by the U.S. government and countries identified by the U.S. government as state sponsors of terrorism.”Cuba, Iran, Sudan, and Syria are identified by the U.S. State Department as state sponsors of terrorism and subject to U.S. economic sanctions and export controls.Your Form 20-F, however, neither specifies the terrorist-sponsoring countries where vessels in your fleet make their calls, nor describes your business contacts related to those countries. Please describe for us, in reasonable detail, your past, present and anticipated contacts with Cuba, Iran, Sudan, and Syria, whether through direct or indirect arrangements.Your response should describe the shipments to, from, or involving Cuba, Iran, Sudan, and Syria, and any agreements or arrangements you may have, directly or indirectly, with the governments of the referenced countries or entities controlled by those governments.Finally, tell us whether any vessels owned, operated, or chartered directly or indirectly by you have contacts with the referenced countries (by either calling on their ports or being leased by them) carry any U.S.-origin goods to those countries or employ U.S. citizens. The Company operates eleven of its twelve trading vessels in cooperative spot market arrangements with vessels owned by third parties. These arrangements are managed and operated by the Swedish group, Stena Cecilia D. Blye, Esq. February 6, 2008 Page 2 Bulk AB and by Frontline Management Limited, both of which are third party administrators. These administrators have the responsibility for the commercial management of the participating vessels, including marketing, chartering, operating and bunker (fuel oil) purchasing for the vessels. As a result, the administrators, not the Company, choose the ports of call for the vessels. The earnings of all of the vessels are aggregated and divided according to the relative performance capabilities of each vessel and the actual earning days each vessel was available during the period, which means that the Company does not receive revenues that are identified as having accrued from any specific voyage, even if one of the Company’s vessels was involved in such voyage. None of the Company’s vessels have called on ports within Cuba, Iran or Syria during the years ended December 31, 2007 and December 31, 2008, nor is the Company aware of any planned port calls within those states for this year. Four of the Company’s vessels, the Nordic Moon, the Nordic Hunter, the Nordic Apollo, and the Nordic Saturn, called on Marsa Bashayer, Sudan during the years ended December 31, 2007 and December 31, 2008, in order to load oil cargoes. Specifically, the Nordic Moon, the Nordic Hunter and the Nordic Apollo each called on Marsa Bashayer once during the year ended December 31, 2007. The Nordic Apollo and the Nordic Saturn called on Marsa Bashayer four times each during the year ended December 31, 2008. These vessels do not employ U.S. citizens and did not carry U.S.-origin cargoes. These are the sole contacts of the Company or its vessels with Cuba, Iran, Sudan or Syria during the years ended December 31, 2007 and December 31, 2008. It is important to note that while operating in these spot market cooperative arrangements, the Company does not have any control over the ports of call in which the Company’s vessels trade. As discussed above, the Company does not receive revenues expressly earmarked to the calls on Marsa Bashayer, other than its share of the revenues calculated across the group of vessels managed by the administrator as a whole during the period. The Company has no plans at this time for extendingbusiness contacts with Sudan or any Sudanese company. 2. Please discuss the materiality of any contacts with Cuba, Iran, Sudan, and Syria described in response to the foregoing comment, and whether those contacts constitute a material investment risk for your security holders.You should address materiality in quantitative terms, including the approximate dollar amounts of any associate revenues, assets, and liabilities for the last three fiscal years. Also, address materiality in terms of qualitative factors that a reasonable investor would deem important in making an investment decision, including the potential impact of corporate activities upon a company's reputation and share value. As you may be aware, various state and municipal governments, universities, and other investors have proposed or adopted divestment or similar initiatives regarding investment in companies that do business with state sponsors of terrorism. Your materiality analysis should address the potential impact of the investor sentiment evidenced by such actions directed toward companies that have operations associated with Cuba, Iran, Sudan, or Syria. Cecilia D. Blye, Esq. February 6, 2008 Page 3 As discussed above, the Company does not receive revenues identified to the calls on Marsa Bashayer, other than its share of the revenues calculated across the group of vessels managed by the administrator as a whole during the period. The aggregate 11 calls on Marsa Bashayer by vessels owned by the Company during the years ended December 31, 2007 and December 31, 2008, reflect only 5% of the total port calls made by all of the Company’s vessels during that same period.
